DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 04/29/2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites, “the portion of the display …without including any image forming element” in line 10-11. This negative limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “the portion of the display that does not output the image… without including any image forming element” in lines 10-11. It is not clear what is referring to as an “image forming element”. Is just a display panel an “image forming element” or all the element required to display an image like the circuitry, circuit components, light sources like LED is an “image forming element”? For the purpose of examination, the examiner has considered “image forming element” being just the display panel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160307545; “Lee” hereinafter) in view of Kim et al. (US 20180070467; “Kim” hereinafter).
	Regarding claim 1, Lee discloses a display apparatus, comprising: a housing (1601) provided with an opening (an opening in the housing or body 1601 through which display 1603 is extended out of the housing 1601, fig. 16A) at a front surface (front surface of the main body or housing 1601, fig. 16A); a roll disposed within the housing (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164] from this statement it can be inferred that there is some kind of rolling device that roll the flexible display 1603 into the housing 1602, also fig. 18A and 20 teaches a roller); and a display (1602) wound to the roll and capable of extending and retracting through the opening (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164]), wherein the opening is disposed to be adjacent to a first edge of the front surface (fig. 16A), and wherein the display (1603) is configured to move in parallel with the front surface (front surface of the housing 601, fig. 16A) toward a second edge of the front surface facing the first edge from a front of the housing (the display 1603 extend out from the opening of the housing 1601 and roll down along the direction 1643 which is parallel to the front face or surface of the housing 1601, fig. 16A).  
Lee does not explicitly disclose the display apparatus of claim 1, further comprising an auxiliary roll configured to guide a movement direction of the display, wherein at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening.  
Kim (figs 24-29) teaches a display device comprising an auxiliary roll (556) configured to guide a movement direction of a display (10) (Par. [0166]), wherein at least a portion of the auxiliary roll (556) protrudes from the front surface of a housing (30) through an opening (fig. 29, Par. [0166]). 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include an auxiliary roll that is configured to guide a movement direction of the display, and at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening as taught by Kim’467  because such modification “prevent the display panel 10 from being inclined when the display panel 10 is wound and unwound” (Par. [0166]).

Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Regarding claim 2, Lee in view of Kim (relied on Kim) discloses the horizontal length of the display (1603) extending in a direction perpendicular to a direction of extension of the display (fig. 16A).
Lee does not explicitly disclose a maximum extension length of the display is twice a horizontal length of the display.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dimension or size of the display such that a maximum extension length of the display is twice a horizontal length of the display, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The modification would provide a larger display screen to display more information or larger image.
Regarding claim 6, Lee in view of Kim (relied on Lee) discloses the display is configured to be extended from a top side, a bottom side, a left side, or a right side of the housing (“A withdrawal or retraction direction of the flexible display may be a downward direction 1643”, Par. [00164]; also if we look at the housing 1601 along the parallel direction of which the length of the housing 1601 extends, the extends from a left side of the housing).
Regarding claim 9, Lee in view of Kim the display device as claimed in claim 1. 
Kim further discloses an auxiliary driving device comprising an auxiliary motor (137), and an auxiliary roll (556) configured to protrudes from the front surface of the housing (30) and the auxiliary roll (556) accommodated within the housing (30) (guide assembly 731 configured to cause the auxiliary roll 556 to protrude from the front surface of the housing 30, Par. [0166]). Furthermore, Lee teaches a processor configured to move the auxiliary roll (“the controller may control the driver and the motor”, Par. [0011]).
Lee in view of Kim does not explicitly disclose a processor is configured to cause the at least a portion of the auxiliary roll to protrude from the front surface of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a processor to cause the at least a portion of the auxiliary roll to protrude from the front surface of the housing, since it has been held that broadly providing an automatic means to replace a mechanical means which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). The modification provides smooth movement of the auxiliary roll and also minimizes the size of the housing.
Regarding claim 10, Lee in view of Kim the display device as claimed in claim 1.
Kim further teaches the housing comprises a groove (583) in which a shaft of the auxiliary roll (556) is inserted and supported in an inner surface of the housing (30), and wherein the shaft of the auxiliary roll is movable along the groove (“The auxiliary roller 556 may move on a rail 583 formed inside the housing 30 and push the display panel 10”, Par. [0166]).
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to further include a groove in which the shaft of the auxiliary roll is moved along as taught by Kim because such medication help to guide the movement of the auxiliary roller.
Regarding claim 12, Lee in view of Kim in discloses the display (1603, Lee) is configured to move in parallel with the front surface (front surface of the housing 601, Lee, fig. 16A) of the housing (1601, Lee, fig. 16A).
Further, Kim (figs.  7-8) teaches a display device comprising: a connecting member (73 or 73a) configured to selectively connect with a display (10 or 20), the connecting member being movable on the front surface of the housing (30): and a motor (137) configured to move the connecting member in parallel with display (10 or 20) (Par. [0080]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a connecting member and a motor that is configured to move the connecting member in parallel with the display or the front surface of the housing as taught by Kim because with such modification the connecting member supports the display and also helps in moving the display up and down (Par. [0078]).
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claims 3, 5  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1, and in further view of Kim et al. (US 20170161868; “Kim’868” hereinafter).
	Regard claim 3, Lee in view Kim (relied on Lee) discloses the display of claim 1 further comprises a driving device comprising a motor configured to rotate the roll (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display”, Par. [0011]); and a processor configured to control the driving device to extend the display (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display, and the controller may control the driver and the motor”, Par. [0011]).
Lee in view of Kim does not explicitly disclose the processor configured to control the driving device to extend the display corresponding to an output aspect ratio of an image displayed on the display.  
Kim’868 teaches a display device comprising a processor configured to control the driving device to extend the display (20) corresponding to an output aspect ratio of an image displayed on the display (Par, [0102], also see Par. [0099]- [0101], figs 7(a)-8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a processor or controller that is configured to control the driving device to extend the display corresponding to an output aspect ratio of an image displayed on the display as taught by Kim’868 because such modification allow the user to watch a high-resolution image/movie without tearing as taught by Kim’868.
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Regarding claim 5, Lee in view Kim discloses the display device as claimed in claim 1.
Lee in view of Kim does not explicitly disclose wherein a portion of the display from among an extended section of the display does not output an image.
Kim’868 (fig. 22) teaches a portion of the display from among an extended section of the display does not output an image (“The letterbox area LA may be a part where the display screen is not presented”, Par. [0163] and at least the Upper LA is not displaying any image).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a portion of the display from among an extended section of the display that does not output an image as taught by Kim’868 because such modification provides a means for displaying other information(s).
Regarding claim 13, Lee in view of Kim discloses the display device as claimed in claim 1.
Lee in view of Kim does  not explicitly disclose the display apparatus of claim 1, further comprising: a supporting member comprising a multilevel structure, the supporting member being capable of expanding and contracting in parallel with a moving direction of the display, wherein the display is supported by the supporting member.
Kim’868 (figs. 18-21(b)) teaches a display device comprising: a supporting member (315) comprising a multilevel structure (fig. 19), the supporting member being capable of expanding and contracting in parallel with a moving direction of a display (20) (Par. [0152]- [0153]), wherein the display is supported by the supporting member (“the telescopic bar 315 may support the display portion 20 under any condition”, Par. [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a supporting member comprising a multilevel structure that is being capable of expanding and contracting in parallel with a moving direction of the display as taught by Kim’868 because with such modification the supporting member supports the display and also helps in moving the display up and down.
Note: It has been held that the recitation that an element is “capable of” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1, and in further view of Park et al. (US 20160112667; “Park” hereinafter).
Regard claim 4, Lee in view of Kim discloses the display of claim 1 further comprises a driving device comprising a motor configured to rotate the roll (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display”, Par. [0011]); and a processor configured to control the driving device to extend the display (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display, and the controller may control the driver and the motor”, Par. [0011]).
Lee in view of Kim does not explicitly disclose a sensor configured to detect an eye level of a user; and a processor configured to control the driving device to extend the display to a position corresponding to the eye level of the user detected by the sensor.  
Park (figs. 2, 21) teaches a sensor (260) configured to detect an eye level of a user (“the sensor unit 260 recognizes a user's eye using the eye recognition sensor”, Par. [0102]); and a processor (270) configured to adjust the height of the display to a position corresponding to the eye level of the user detected by the sensor (“the control unit 270 is then able to adjust a height of the flexible display to enable a screen of the flexible display to fit a user's eye height”, Par. [0103], figs. 2, 21).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a sensor and a processor or control unit that is configured to adjust the display to a position corresponding to the eye level of the user detected by the sensor as taught by Park because with such modification “user's convenience can be enhanced” (Par. [0238]).
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1, and in further view of Park et al. (US 20160374228; “Park’228” hereinafter).
Regarding claim 7, Lee in view of Kim discloses the display device as claimed in claim 1.
Lee in view of Kim does not explicitly disclose wherein the display comprises a flexible material from one end of the display connected to the roll to a point of the display adjacent to the opening.  
Park’228 teaches a display device comprises a flexible material (130, “The module connection member 130 as described above may be formed of a flexible material”, Par. [0057]) from one end of a display (110) connected to a roll (210) to a point of the display adjacent to an opening (opening of the housing 400) (fig. 3-4, Par. [0057]).
  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim to include a flexible connection connected between the roll and the display panel as taught by Park’228 because such modification provides mechanical coupling means for connecting the display panel with the roller so that the display panel extends out or retracts into the housing.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1, and in further vie of Hasegawa (US 20080049003; “Hasegawa” hereinafter).
Regarding claim 11, Lee discloses the front surface of the housing (1601) comprises a first front surface area (front surface area of the housing 1601 that lies above the opening from which the display 1610 is extended out, fig. 16A) and a second front surface area (front surface area of the housing 1601 that lies below the opening from which the display 1610 is extended out, fig. 16A) that, wherein the opening is formed between the first front surface area and the second front surface area (fig. 16A); wherein at least a portion of the auxiliary roll (556, Kim, fig. 29) protrudes from the first front surface area (upper surface of the housing 30, Kim, fig. 24) of the housing (30, Kim) (fig. 29, Kim, Par. [0166]).
Lee in view of Kim does not explicitly disclose the display apparatus of claim 1, further comprising: a second front surface area that protrudes more toward a front of the housing than the first front surface area; and, wherein at least the portion of the auxiliary roll protrudes from the first front surface area of the housing.  
Hasegawa (fig. 7) teaches display device comprising a front surface of a housing (4) comprises a first front surface area (lower front step portion of the front surface of the housing 4 that lies below the opening 5, fig. 7) and a second front surface area (upper front portion of the front surface of the housing 4 that lies above the opening 5, fig. 7) that protrudes more toward a front of the housing than the first front surface area (fig. 7), wherein an opening (5) is formed between the first front surface area and the second front surface area (fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim’467 to have the second front surface area that protrudes more toward a front of the housing than the first front surface area as taught by Hasegawa because such modification with recessed front surface area provide accommodation space for the handle.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 20200077194; “Kim’194” hereinafter).
Regarding claim 14, Lee discloses a display apparatus, comprising: a housing (1601) provided with an opening (an opening in the housing or body 1601 through which display 1603 is extended out of the housing 1601, fig. 16A) at a front surface (front surface of the main body or housing 1601, fig. 16A); a roll disposed within the housing (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164] from this statement it can be inferred that there is some kind of rolling device that roll the flexible display 1603 into the housing 1602, also fig. 18A and 20 teaches a roller); and a display (1602) wound to the roll and capable of extending and retracting through the opening (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164]), wherein the opening is disposed to be adjacent to a first edge of the front surface (fig. 16A), and wherein the display (1603) is configured to move in parallel with the front surface (front surface of the housing 601, fig. 16A) toward a second edge of the front surface facing the first edge from a front of the housing (the display 1603 extend out from the opening of the housing 1601 and roll down along the direction 1643 which is parallel to the front face or surface of the housing 1601, fig. 16A).  
Lee does not explicitly disclose wherein a portion of the display from among an extended section of the display does not output an image, and wherein the portion of the display that does not output the image comprises a plastic or a fabric without including any image forming element.
Kim’194 (figs 1-5) teaches a display device comprising a display (100); wherein a portion of the display from among an extended section of the display does not output an image (Periphery or extended portion is a non-display area NA or NDA, figs. 4-5), and wherein the portion of the display that does not output the image comprises a plastic or a fabric without including any image forming element (“The non-display area NDA may be an edge or periphery portion of a plastic substrate surrounding the display area AA”, Par. [0057]). 
It would have been obvious to one of one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display apparatus of Lee to incorporate a non-display area around or in the extended portion of the display comprising of a plastic material as taught by Kim’194 because such modification provides protection and support to the display portion or area of the display.

Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page 7 argues that- “Applicant respectfully disagrees, at least because the cited references do not disclose or suggest "an auxiliary roll configured to guide a movement direction of the display, wherein at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening" as claimed”.
In response to argument- Examiner respectfully disagrees with applicant’s argument. According to Par. [0166] of Kim’ 467, “The guide assembly 731 may move depending on a change in the diameter of the display panel 10 and thus guide the display panel 10 to maintain a straight line in a portion contacting the auxiliary roller 556”. The roller 556 along with the guide assembly 731, guides or capable to guide the display panel 10 to maintain a straight line. See the annotated fig. 29 and response to argument II regarding argument about the limitation, “at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening”.
Also, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Applicants on page 9 argues that- “However, the auxiliary roller 556 of Kim467 does not protrude from the front surface of the housing through the opening as claimed. The front surface of the housing is not shown in FIG. 29, and none of the drawings of Kim467 shows any relationship between auxiliary roller 556 and a front surface of a housing. The other cited references are equally silent regarding this feature. Accordingly, claim 1 is patentable because the cited references do not disclose or suggest all the claim elements. Dependent claims 2-7 and 9-13 are patentable at least by virtue of their dependency from claim 1".
In response to argument- Examiner respectfully disagrees with applicant’s argument. According to Par. [0166] of Kim’46, “ A position of the auxiliary roller 556 may change as the display panel 10 changes from the first state to the second state”. According to Par. [0005] and Par. [0053], in first state the display is positioned inside the housing 30 and in the second state the display is exposed outside the housing. Looking at three drawings of fig. 29 and fig. 24, we can clearly see that the upper drawing of fig 29 is depicting the first state, i.e. the side surface of the top case 167 is flushed with the front surface of the housing 30, and the lower drawing of the fig. 29 is depicting the second state of the display device, i.e. the display 10 is exposed outside of the housing 30 and the cutout portion shown in the lower drawing has to be an opening. At least a portion of the roller 556 protrudes from the opening. Also, regarding the limitation opening being disposed at the front surface of the housing is also being taught by the primary reference Lee. See the rejection above.


    PNG
    media_image1.png
    781
    670
    media_image1.png
    Greyscale


	Applicants on page 9 argues that- “However, the letterbox areas LA of Kim868 include display elements as shown, e.g., in FIGS. 23-28. For example, FIG. 23 of Kim868 shows applications C displayed in the letterbox area LA and FIGS. 24-28 of Kim868 show that the position of the letterbox area LA may be adjusted according to a user preference. In contrast, the claimed portion of the display does not include any image forming element and instead is made of fabric or plastic". 
In response to argument- Examiner respectfully disagrees with applicant’s argument. See the newly added art Kim’194 and new rejection regarding claim 14 above. Also at least the upper letterbox areas “LA” of Kim 868 is not showing any image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 2841                                                                                                                                                                                             



/JAMES WU/Primary Examiner, Art Unit 2841